CST Trust Company P.O. Box 4202, Postal Station A Toronto, ON M5W 0E4 Tel: 416.682.3800 Fax: 1.877.715.0494 www.canstockta.com Global Resources • Local Service • Customized Solutions Amended April 14, 2014 Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial and Consumer Affairs Authority Manitoba Securities Commission New Brunswick Financial and Consumer Services Commission Ontario Securities Commission British Columbia Securities Commission Superintendent of Securities, Prince Edward Island Autorité des marchés financiers Superintendent of Securities, Northwest Territories Superintendent of Securities, Yukon Territory Superintendent of Securities, Nunavut RE:Nordion Inc. Pursuant to a request from the above-mentioned reporting issuer, we wish to advise you of the following information in connection with its Annual and Special Meeting of Shareholders: Date of meeting: May 27, 2014 Record date for notice: April 24, 2014 Record date for voting: April 24, 2014 Beneficial ownership determination date: April 24, 2014 Securities entitled to notice: Common Securities entitled to vote: Common Issuer mailing directly to non objecting beneficial owners: No Issuer will pay for objecting beneficial owner material distribution: Yes Issuer using notice-and-access for registered investors: No Issuer using notice-and-access for non-registered investors: No Notice-and-access stratification criteria: No Yours very truly, Jackson Gair Associate Manager, Trust Central Services cc:CDS & Co.(Via Fax)
